Citation Nr: 0212544	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March to November 1951.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 1999 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Waco, Texas, which denied reopening the claim 
of entitlement to service connection for a duodenal ulcer on 
the ground that new and material evidence had not been 
submitted.


FINDINGS OF FACT

1.  An unappealed rating decision in June 1995 declined to 
reopen a claim of service connection for a duodenal ulcer.

2.  Evidence submitted since the June 1995 decision either 
duplicates evidence previously of record, or does not bear 
directly and substantially on the issue of service connection 
for a duodenal ulcer, and by itself or in combination with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the June 1995 decision is not new 
and material, and the claim of service connection for a 
duodenal ulcer may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West Supp. 2001)) became law.  Regulations 
implementing the VCAA have now been published.       66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  The 
regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.

The case has now been reviewed under the VCAA.  The veteran 
was advised of this in an April 2002 supplemental statement 
of the case (SSOC).  There has been substantial compliance 
with the pertinent mandates of the VCAA and implementing 
regulations regarding notice to the veteran.  Discussions in 
the October 1999 rating decision, in a statement of the case 
issued in January 2000, and in the April 2002 SSOC notified 
him of the applicable laws and regulations, of what is needed 
to establish service connection (and to reopen the instant 
type of claim for service connection), and of what the 
evidence shows.  He was specifically advised as to what type 
of evidence must be submitted in order to reopen the claim.  
The veteran is not prejudiced by the Board's review of the 
case based on the current record. 

Background

An unappealed June 1995 rating decision declined to reopen a 
claim of service connection for a duodenal ulcer.  A July 
1957 rating decision had severed service connection for a 
duodenal ulcer, finding that there was clear and unmistakable 
error in the March 1952 rating that had granted service 
connection for the disorder, as an ulcer disorder preexisted, 
and was not aggravated by, service.  

Evidence of record in June 1995 included service medical 
records.  A November 1950 report of examination on enlistment 
was negative for a gastrointestinal disorder.  The veteran 
was hospitalized and treated for a duodenal ulcer from July 
to September 1951.  A summary report of the hospitalization 
reveals that he reported a history of abdominal pains one 
month prior to entry on active duty.  A September 1951 report 
of Medical Board proceedings shows a diagnosis of a duodenal 
ulcer, without obstruction, which existed prior to service 
and was not aggravated thereby.  The veteran was medically 
discharged from service due to the duodenal ulcer.  

The RO received the veteran's application for service 
connection for a duodenal ulcer in December 1951.  In it, he 
reported that he had abdominal pain approximately one month 
before service, but had never seen a civilian physician with 
complaints, or for treatment, of stomach pain.  By a March 
1952 decision, the RO granted service connection for a 
duodenal ulcer, finding that the veteran was entitled to the 
presumption of soundness because the enlistment examination 
was negative for a gastrointestinal disorder.  

On VA examination in November 1952, the diagnosis was active, 
mild duodenal ulcer.  It was noted that the veteran continued 
to have mild symptomatology since his separation from 
service.  X-ray studies, on the other hand, revealed "severe 
deformity of the duodenal bulb, as evidence of a previous 
ulcer, but with no active ulcer."  

The veteran was admitted to a VA medical facility from May to 
August 1956, after he complained of recurrent episodes of 
abdominal pain over the past several years.  The 
hospitalization summary shows a final diagnosis of duodenal 
ulcer, treated and improved.  On VA examination in April 
1957, the veteran complained of persistent abdominal symptoms 
since the November 1952 VA examination.  The diagnosis was 
active, moderate duodenal ulcer.  

In a statement furnished in July 1957, the veteran reiterated 
that he experienced stomach pain prior to service.  He 
contended that the pre-service symptoms were not related to 
stomach ulcers, but rather, were the product of heart burn.  
His spouse furnished a statement to the effect that the 
veteran had been on a special diet since their marriage in 
May 1952, and had continuous and worsening stomach pain.  The 
veteran's sister, aunt, and uncle furnished statements to the 
effect that, to their knowledge, he had no gastrointestinal 
disorders prior to his service.  

A December 1957 letter from a private physician states that 
he was the veteran's family doctor prior to the veteran's 
service, and was not aware that the veteran had any ulcer 
symptoms prior to his entrance onto active duty.  The 
physician further reported that the veteran had current 
symptoms of an active duodenal ulcer.  

Records from private medical care providers, dated from 1979 
to 1990, contain notations that the veteran was previously 
treated for ulcers, and reveal that he was being treated for 
numerous medical disorders, including recurring epigastric 
problems.  

At a May 1990 hearing before the RO, the veteran testified 
that he had no significant stomach problems prior to service, 
but experienced stomach pain since his separation from 
service.  He testified that he took Tagamet all the time and 
had to maintain a careful diet.

A report of VA examination in August 1990 indicates that the 
veteran had a history of a duodenal ulcer in service, with 
subsequent examinations showing duodenal bulb deformity, but 
no active ulcer. The diagnosis was history of duodenal ulcer 
with bulb deformity.  

VA inpatient and outpatient records dated from October 1990 
to July 1994 confirm that the veteran has a current diagnosis 
of peptic ulcer disease.  A December 1992 X-ray report notes 
findings consistent with gastritis and duodenitis.  

In October 1989, May and September 1990, June 1993, and June 
1995, the RO denied reopening the claim of entitlement to 
service connection for a duodenal ulcer.  The veteran did not 
perfect an appeal of any of those decisions.  The June 1995 
RO decision is the last final decision of record.  

Evidence received subsequent to the June 1995 decision is as 
follows:  

? Copies of the veteran's service medical records, and 
copies of medical records from VA health care facilities, 
that were previously associated with the claims file.  

? An October 1998 letter from a private physician who 
reported that the veteran had acute pancreatitis that was 
mostly likely secondary to cholelithiasis.  Medical 
reports from another private physician, dated from 
September 1998 to February 1999, show diagnosis of 
pancreatitis.  

? VA outpatient records dated from April 1997 to November 
1999 reveal treatment the veteran received for numerous 
medical problems, and show a history of pancreatitis and 
treatment therefore.  

? Written statements from the veteran reiterating his 
contention that service connection is warranted for an 
ulcer disorder because service medical records indicate he 
was treated for a duodenal ulcer during his active duty.  

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for a duodenal ulcer was 
last denied in June 1995.  He was properly notified of that 
determination, and did not appeal it.  Accordingly, the June 
1995 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  Hence, it does not apply 
in the instant case.  66 Fed. Reg. 45620-45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

As shown, the VCAA provides that specific VA action is 
required to assist in developing a claim.  However, it also 
states that nothing in the section shall be construed as 
requiring VA to reopen a previously disallowed claim except 
when new and material has been presented or secured.  See 
38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the circumstances of this case, as service connection was 
severed (and the RO declined to reopen) based on findings 
that an ulcer disorder preexisted, and was not aggravated by, 
service, for new evidence to be material, it would have to 
tend to show either that an ulcer disorder did not preexist 
service, or that such disorder was not aggravated by (did not 
increase in severity during) service.

The veteran's service records, and medical records from VA 
medical facilities dated prior to June 1995, were associated 
with the claims folder and were considered prior to the RO's 
June 1995 decision.  Photocopies of those service records, 
along with photocopies of records previously obtained from VA 
medical facilities, are merely duplicate evidence, and not 
"new". 

Medical records reflecting outpatient treatment at VA medical 
facilities, and reports from private physicians, are "new" 
in the sense that they contain evidence which the RO did not 
have before it when issuing the June 1995 decision.  However, 
such medical records simply reflect that the veteran has the 
disorder, a matter not in dispute.  They are negative for an 
opinion to the effect that the veteran's duodenal ulcer 
began, or became worse, during service.  Thus, they are not 
material.  

Regarding the veteran's contentions that his current 
gastrointestinal disorders are related to service, such lay 
statements are not competent evidence inasmuch as opinions 
regarding such matters require medical expertise, and the 
veteran lacks such expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In sum, the Board finds that no item of additional evidence 
received subsequent to the RO's June 1995 decision, by itself 
or in connection with evidence previously assembled, bears 
directly and substantially upon the specific matter under 
consideration, or is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a duodenal ulcer.  38 C.F.R. 
§ 3.156(a).  Accordingly, the additional evidence is not 
"new and material evidence," and the claim may not be 
reopened.


ORDER

The appeal to reopen a claim of service connection for a 
duodenal ulcer is denied.


		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

